___________

                                     No. 95-4103
                                     ___________

In re: T.G. Morgan, Inc.,                *
                                         *
              Debtor,                    *
                                         *
----------------                         *
                                         *
John R. Stoebner, Trustee of             *
the Bankruptcy Estate of T.G.            *
Morgan, Inc.,                            *
                                         *
              Appellee,                  *
                                         *
     v.                                  *   Appeal from the United States
                                         *   District Court for the
Michael W. Blodgett,                     *   District of Minnesota.
individually and as Trustee or           *
Administrator of T.G. Morgan,            *
                                         *   [UNPUBLISHED]
              Appellant,                 *
                                         *
T.G. Morgan, Inc. Defined                *
Benefit Pension Plan; Norwest            *
Bank, Minnesota, N.A.,                   *
                                         *
              Defendants.                *

                                     ___________

                        Submitted:   September 26, 1996

                            Filed:   October 4, 1996
                                     ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________


PER CURIAM.


     Michael W. Blodgett, individually and on behalf of the T.G. Morgan,
Inc. Defined Benefit Pension Plan (the "Plan"), appeals
from the district court's1 order affirming the bankruptcy court's2 order
voiding certain transfers made from T.G. Morgan, Inc. (TGM) to the Plan.
Having thoroughly reviewed the record and the parties' submissions, we
conclude the judgment of the district court was correct.    Accordingly, we
affirm.      See 8th Cir. R. 47B.


     A true copy.


               Attest:


                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
     The Honorable David S. Doty, United States District Judge for
the District of Minnesota.
         2
       The Honorable Robert J. Kressel, United States Bankruptcy
Judge for the District of Minnesota.

                                     -2-